Citation Nr: 1023090	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-36 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
prostate, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1960 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in February 2009, 
at which time the Board remanded it for additional 
development.  Although the Board is loathe to delay a 
resolution of the Veteran's claim, additional development is 
needed before it can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that he is entitled to service connection 
for adenocarcinoma of the prostate due to exposure to 
herbicides while serving in Vietnam.  VA treatment records 
indicate that the Veteran was diagnosed with prostate cancer 
in 2001.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era, including prostate cancer, 
will be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  A Veteran is presumed to have been exposed 
to herbicides if he or she served in Vietnam between January 
9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).  

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A) (West 2002 & Supp. 
2009).  The Federal Circuit Court clarified that service in 
the Republic of Vietnam is interpreted as requiring service 
on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009).  
Service on inland waterways (also called brown water service) 
is also considered to be sufficient to invoke the 
presumption.  Haas, 525 F.3d at 1197; See 38 C.F.R. 
§ 3.307(a)(6)(iii).

The Veteran's service personnel records show that he served 
in the Navy and that he was assigned to the USS Edson from 
April 1964 to August 1966.  His DD Form 214 indicates that he 
was awarded the National Defense Service Medal, Navy Unit 
Commendation Ribbon, and Vietnam Service Medal.  The 
Veteran's service personnel records also indicate that the 
USS Edson was awarded the Vietnam Service Medal for November 
25, 1965 to December 5, 1965 and December 14, 1965 to 
December 31, 1965.  The Vietnam Service Medal was awarded to 
all members of the Armed Forces of the United States serving 
in Vietnam and its contiguous waters or airspace, as well as 
for those who served in Thailand, Laos or Cambodia in direct 
support of operations in Vietnam.  See Manual of Military 
Decorations and Awards (U.S. Department of Defense Manual 
1348.33-M, September 1996).  Therefore, the Veteran's receipt 
of the Vietnam Service Medal, while commendable in its own 
right, is not indicative of actual service on the landmass of 
Vietnam or inland waterways and does not entitle him to a 
presumption of service connection based on exposure to 
herbicide agents.  See Haas, 525 F.3d at 1197.  

The Veteran wrote in June 2005 that while serving on the USS 
Edson he was taken to a shipyard in southern Vietnam that may 
have been a swift boat base.  After performing maintenance on 
several boats, he was assigned to a river boat to work on the 
engine.  He wrote on his October 2005 VA Form 9 that he 
served temporary duty on a river patrol craft on the Mekong 
River.  However, there is no evidence currently of record 
that he set foot in the Republic of Vietnam or the inland 
waterways during the Vietnam era to entitle him to a 
presumption of service connection for prostate cancer based 
on exposure to herbicide agents.  See Haas, 525 F.3d at 1197; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The RO contacted the National Personnel Records Center and 
requested that they furnish any dates of service in Vietnam.  
They replied that they were unable to determine whether or 
not the Veteran had in-country service in the Republic of 
Vietnam.  It was noted that the Veteran served aboard the USS 
Edson, which was in the official waters of the Republic of 
Vietnam from July 12, 1964 to August 14, 1964.  However, the 
RO does not appear to have fully complied with its duty to 
assist the Veteran with confirming his alleged exposure to 
herbicides because it is not clear that the logs of the USS 
Edson were obtained before determining if the Veteran had in-
country service in Vietnam. 

Accordingly, the case is REMANDED for the following action:

1. Contact the National Archives and 
Records Administration and the Naval 
Historical Center, and request 
verification as to whether, during the 
period of time the Veteran was assigned to 
the USS Edson, the ship had service within 
the inland waters of Vietnam, docked at a 
port in Vietnam, and whether the Veteran 
was assigned to temporary duty on a river 
patrol craft on the Mekong River.  Copies 
of any relevant ship logs and deck logs 
should be requested.

2.  Thereafter, readjudicate the Veteran's 
claim for service connection for 
adenocarcinoma of the prostate, to include 
as due to exposure to herbicides.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


